Name: 89/120/EEC: Commission Decision of 26 January 1989 approving a specific programme for the processing and marketing of seeds notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  agri-foodstuffs;  means of agricultural production
 Date Published: 1989-02-17

 Avis juridique important|31989D012089/120/EEC: Commission Decision of 26 January 1989 approving a specific programme for the processing and marketing of seeds notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 045 , 17/02/1989 P. 0028 - 0028*****COMMISSION DECISION of 26 January 1989 approving a specific programme for the processing and marketing of seeds notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (89/120/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 of 15 June 1987 (2), and in particular Article 5 thereof, Whereas on 18 March 1988 the Greek Government forwarded a specific programme concerning the seeds sector; Whereas the aim of this specific programme is to rationalize and adapt the processing and marketing of seeds so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contains sufficient information as prescribed by Article 3 of Council Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the seeds sector in Greece; Whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the seeds sector submitted by the Greek Government on 18 March is hereby approved. Article 2 This Decision is addressed to Greece. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.